

Exhibit 10.1


FIRST AMENDMENT TO NET LEASE AGREEMENT


        This First Amendment to Net Lease Agreement (“First Amendment”) is made
as of April 1, 2020, by and between 237 NORTH FIRST STREET HOLDINGS, LLC, a
Delaware limited liability company (“Landlord”), and RAMBUS INC., a Delaware
corporation (“Tenant”).


RECITALS


        A. Landlord and Tenant are parties to that certain Lease Agreement
dated, for reference purposes only, as of July 2, 2019 (the “Lease”), pursuant
to which Landlord currently leases to Tenant, and Tenant currently leases from
Landlord, certain premises more particularly described in Paragraph 1.4 of the
Lease.


B. Landlord and Tenant now desire to modify and amend the Lease to (i) correct
the rentable square footages of the portion of the first floor space, the entire
fifth floor space and the entire sixth floor space that is included in the
Premises being leased by Landlord to Tenant under the Lease, (ii) to modify and
amend the Base Rent schedule and certain other provisions of the Lease that are
based upon the rentable square footage of the Premises being leased by Tenant
and (iii) substitute a new floor plan as Exhibit A-1 to the Lease for the first
floor space that is part of the Premises.


NOW, THEREFORE, in consideration of the foregoing recitals and other
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto amend, modify and supplement the Lease as follows:


1. Defined Terms. Capitalized terms used in this First Amendment shall have the
meaning ascribed to such terms in the Lease, unless otherwise defined in this
First Amendment.


2. Premises. Paragraph 1.4 of the Lease is hereby deleted in its entirety and
the following is substituted in place thereof:


“1.4 Premises: That certain space, consisting of (i) that portion of the first
floor of the Building referred to in Paragraph 1.5 below, consisting of
approximately twenty-five thousand one hundred seventy-six (25,176) rentable
square feet, and shown cross-hatched on the floor plan attached hereto as
Exhibit A-1, and (ii) the entire fifth floor of the Building, consisting of
approximately thirty-two thousand six hundred ninety-one (32,691) rentable
square feet, and shown cross-hatched or otherwise identified on the floor plan
attached hereto as Exhibit A-2, and (iii) the entire sixth floor of the
Building, consisting of approximately thirty-one thousand seven hundred twenty
(31,720) rentable square feet, and shown cross-hatched or otherwise identified
on the floor plan attached hereto as Exhibit A-3. For purposes of this Lease,
the total rentable square footage of the Premises is stipulated and agreed to be
eighty-nine thousand five hundred eighty-seven (89,587) rentable square feet.
The rentable square footage of the Building referred to in Paragraph 1.5 below
is hereby stipulated and agreed to be one hundred eighty-seven thousand six
hundred sixty (187,660) rentable square feet, which is comprised of (x) one
hundred eighty-four thousand three hundred fifty-one (184,351) rentable square
feet constituting the Building referred to in Paragraph 1.5 below plus (y) fifty
percent (50%) of that portion of the rentable square footage of the building
located at 4353 North First Street in San Jose, California that is used or
occupied by the fitness center described in Paragraph 11.3 below (as of the date
hereof, such 50% portion of the fitness center is deemed to be 3,309 rentable
square feet). (Paragraph 2.1)”


        3. Base Rent.  


(a) Paragraph 1.10 of the Lease is hereby deleted in its entirety and the
following is substituted in place thereof:


-1-



--------------------------------------------------------------------------------





“1.10 Base Rent: During the initial Lease Term, Tenant shall pay monthly Base
Rent for the Premises to Landlord in accordance with the schedule set forth
below:


Lease Months During Term


Monthly Base Rental Rates Per Rentable Square Foot (Rounded to nearest one
hundredth)
Monthly Base Rent


01-12$3.26/RSF*$292,055.54*13-24$3.36/RSF$300,817.2125-36$3.46/RSF$309,841.7337-48$3.56/RSF$319,136.9849-60$3.67/RSF$328,711.0961-72$3.78/RSF$338,572.4273-84$3.89/RSF$348,729.6085-96$4.01/RSF$359,191.4897-108$4.13/RSF$369,967.22109-120$4.25/RSF$381,066.24121-128$4.38/RSF$392,498.23



* The Base Rent payable during each of the first eight (8) full calendar months
of the initial Lease Term (the “Abatement Period”) is actually Two Hundred
Ninety-two Thousand Fifty-five and 54/100 Dollars ($292,055.54) per month;
however, Landlord agrees that such monthly Base Rent during the Abatement Period
(the “Abated Rent”) shall be conditionally abated so long as no Default by
Tenant (as defined in Paragraph 14 below) occurs and is uncured during the
initial Lease Term. In the event a Default by Tenant occurs during the initial
Lease Term and Landlord terminates this Lease or Tenant’s possession as a result
thereof pursuant to Paragraph 14.2.1 below, then the unamortized portion of the
Abated Rent (which Abated Rent shall be amortized over a period of one hundred
twenty (120) months) shall become immediately due and payable following written
demand of Landlord and Landlord shall be entitled to include such unamortized
portion of the Abated Rent in the amount of rentals that it is otherwise
entitled to recover from Tenant under Paragraph 14.2(d) below and under
California Civil Code Section 1951.2. For sake of clarification, if the
Commencement Date is other than the first (1st) day of a calendar month, the
Abatement Period will begin on the first day of the first full month following
the Commencement Date and will end on the last day of the eighth (8th) full
calendar month of the initial Lease Term, and the Base Rent payable for the
partial month in which the Commencement Date occurs shall be paid by Tenant to
Landlord prior to the Commencement Date. Notwithstanding such conditional
abatement of Base Rent as provided above, commencing as of the Commencement
Date, and thereafter continuing during the Lease Term, as such Lease Term may be
extended, Tenant shall be obligated to pay Tenant’s percentage share of
Operating Expenses pursuant to the terms of the Lease below. (Paragraph 4)




-2-



--------------------------------------------------------------------------------



Within ten (10) days following the execution of this Lease by Landlord and
Tenant, Tenant shall pay to Landlord the sum of $292,055.54, which shall be
credited against the Base Rent payable during the ninth (9th) full calendar
month of the initial Lease Term.”


         (b) Landlord acknowledges that Tenant has already paid to Landlord the
amount of $291,526.74 to be credited against the Base Rent payable during the
ninth (9th) full calendar month of the initial Lease Term. Not later than thirty
(30) days following the execution of this First Amendment, Tenant shall pay to
Landlord an additional Five Hundred Twenty-eight and 80/100 Dollars ($528.80)
and such payment shall be credited against the Base Rent payable during the
ninth (9th) full calendar month of the initial Lease Term.


        4. Tenant’s Percentage Share. The two sentences of Paragraph 1.12 of the
Lease is hereby deleted in its entirety and the following is substituted in
place thereof:


“Forty-seven and seventy-four one hundredths percent (47.74%). For purposes of
calculating Tenant’s percentage share of Operating Expenses for the Building,
Tenant’s percentage share is the rentable square footage of the Premises
(stipulated in Paragraph 1.4 above to be 89,587 rentable square feet) divided by
the rentable square footage of the Building (stipulated in Paragraph 1.5 above
to be 187,660 rentable square feet).”


        5. First Floor Floor Plan. Exhibit A-1 attached to the Lease is hereby
deleted in its entirety and Exhibit A-1 attached to this First Amendment is
substituted in place thereof.


6. Improvement Allowance. The first sentence of Paragraph 6(a) of the
Improvement Agreement attached as Exhibit C to the Lease is hereby amended in
part to delete “Eight Million Nine Hundred Forty-two Thousand Five Hundred and
00/100 Dollars ($8,942,500.00)” and substitute in place thereof “Eight Million
Nine Hundred Fifty-eight Thousand Seven Hundred and 00/100 Dollars
($8,958,700.00)”.


7. Test Fit Allowance. The first sentence of Paragraph 6(e) of the Improvement
Agreement is hereby amended in part to delete “Thirteen Thousand Four Hundred
Thirteen and 75/100 Dollars ($13,413.75)” and substitute in place thereof
“Thirteen Thousand Four Hundred Thirty-seven and 90/100 Dollars ($13,437.90)”.


        8. Parking and Keys/Access Cards. Section 1.15 and the first sentence of
Rule 5 of Exhibit J are hereby amended in part to delete “two hundred
ninety-five (295)” and substitute in place thereof “two hundred ninety-six
(296)”.


        9. Authority. Tenant and Landlord each represents to the other that each
individual executing this First Amendment on behalf of such party is duly
authorized to and does execute and deliver this First Amendment pursuant to
express authority from such party and that this First Amendment is binding upon
and enforceable against such party in accordance with its terms.


10. Effect of First Amendment. Except as modified herein, the terms and
provisions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict or inconsistency between the terms and
provisions of this First Amendment and the terms and provisions of the Lease,
the terms and provisions of this First Amendment shall prevail.


11. Counterparts; Facsimile or Email Signatures. This First Amendment may be
executed in counterparts, each of which shall be deemed an original and together
shall constitute one instrument. The signatures of any party or parties on this
First Amendment transmitted by facsimile or pdf. email shall be deemed the same
as an original signature and shall be binding on the party transmitting the
same.




-3-



--------------------------------------------------------------------------------



        12. Effectiveness of First Amendment. Landlord represents that it has
obtained the consent to this First Amendment in writing by Landlord’s lender,
Bank OZK, and shall deliver a copy of such consent to Tenant concurrently with
Landlord’s delivery of this First Amendment.


        [balance of page is intentionally blank; signature page follows on next
page]




-4-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year written below.


LANDLORD:


237 NORTH FIRST STREET HOLDINGS, LLC,
             a Delaware limited liability company


             By: /s/ Aaron A. Giovara
             Name: Aaron A. Giovara
Title: Authorized Signatory


Dated: April 22, 2020


TENANT:


             RAMBUS INC.,
             a Delaware corporation


By: /s/ Jeff Moore
             Name: Jeff Moore
Title: SVP Global Operations


             Dated: April 21, 2020




-5-



--------------------------------------------------------------------------------



EXHIBIT A-1


FIRST FLOOR FLOOR PLAN


[see attached]
floorplan1.jpg [floorplan1.jpg]


-6-

